DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 14 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 14 & 15 recite the limitation "the measurement goal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, “the measurement goal” will be treated as if it read “the goal.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) providing a reward for the performance of a task to reach a goal. This is a method of organizing human activity because it is a method of managing personal behavior. Furthermore, the claims are drawn to a series of mental steps that can be performed by a human. Thus, the claims are drawn to an abstract idea.
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer, user device, sensor management system, and remote device are generic computers. Applicant’s specification describes the hardware as “conventional.”
[0037] The disclosed systems and methods may be implemented using a combination of conventional hardware and software as well as specialized hardware and software, such as a machine constructed and/or programmed specifically for performing functions associated with the disclosed method steps. The foregoing and following descriptions are exemplary and explanatory only and are not restrictive of the claims.

Note that while claims 3, 4, 8, 11, 12, 16, 19 & 20 recite either machine learning or fuzzy logic, no details of the algorithms are claimed. Thus, Applicant is claiming the idea of applying machine learning and fuzzy logic to the problem. Applicant is attempting to preempt the entire field.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Redmann. (United States Pre-Grant Publication 2006/0025282)
Claims 1, 9, 17:  Redmann teaches a system including one or more computers (11); and one or more computer-readable media storing instructions (123) that, when executed by the one or more computers, cause the one or more computers to perform operations including setting a goal relating to at least one of a behavior or a health status. (The Abstract describes monitoring exercises and rewarding the user for performing the prescribed exercise goals. This is setting a goal relating to a behavior (exercising) that is related to health status because exercise makes one healthier.) Redmann teaches generating a marker based on the goal – i.e., skill expected. (¶ 0118) The marker comprising an estimate of a likelihood that the goal will be satisfied at a future time. The expected skill is an estimate of how well the user can perform the exercise in a manner that reaches the goal in the next attempt or in future attempts. (¶ 0119) Redmann teaches receiving sensor data (Fig 3, 320) and determining, based on the sensor data, at least one of whether the goal is satisfied or whether the estimate satisfies a threshold. (Fig 3, 320-336) Based on the determination, Redmann teachers executing an action comprising at least one of: controlling access to a user device; controlling access to an application stored on the user device; controlling access of the user device to a network; controlling access of the user device to a website; displaying a notification on the user device; or transmitting a command to a remote device. (Fig 12 shows a browser screen for enabling a user to access a downloadable reward via a computer. This is controlling access of the user device to a website (i.e., the download website).)  The system uses a computer (along with requisite software) to implement the claimed method.
Claims 2, 10, 18:  Redmann teaches receiving additional sensor data; and adjusting the marker based on the additional sensor data. (¶ 0119 discusses increasing the expected skill level based on measured performance.)
Claims 3, 4, 11, 12, 19 & 20:  Adjusting the marker is based on a machine learning model. (¶ 0119 uses sensor data to “learn” the user’s skill level and changing the marker based on the learned skill level. This is considered to be “machine learning.”)
Claims 5, 13:  The goal is an exercise goal, a medical treatment goal, or an activity goal. (The Abstract discloses an exercise goal. Exercise is an activity and can be used as a medical treatment. Thus, an exercise goal is a medical treatment goal, and an activity goal.)
Claims 6, 14:  Redmann teaches setting the goal by identifying a remote device (100). Redmann teaches that the wearable device (100) has an ID code that is used to log into the computer.  (¶ 0264) Thus, the wearable device (100) is remote from the computer.  Redmann teaches that receiving sensor data includes receiving sensor data from the remote device. Redmann teaches that sensors (149) may either be integral to or connected to remote computer (100). (¶ 0087)
Claims 7, 15:  Since the sensors are either integral to or connected to remote computer (100), the remote computer is a sensor management system.  Thus, setting the goal includes identifying a sensor management system, and receiving sensor data comprises receiving sensor data from the sensor management system. (See discussion of claim 6.)
Claims 8, 16:  Redman teaches determining that at least one of whether the goal is satisfied or whether the estimate satisfies a threshold is performed using a fuzzy logic model. Paragraph 0224 teaches using fuzzy logic to evaluate whether the exercise is performed correctly. If the exercise is not performed correctly, it does not count toward satisfying the goal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 

about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799